Citation Nr: 1213611	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-40 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based upon loss of use of both upper extremities.  

2.  Entitlement to a higher level of special monthly compensation based upon aid and attendance.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from September 1956 to September 1959 and from March 1961 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  


FINDINGS OF FACT

1.  The Veteran has not been shown to have a disability equivalent or akin to that of loss of use of the upper extremities/hands.  

2.  The Veteran has been shown to have paraplegia of the lower extremities with loss of bowel and bladder control.

3.  The Veteran is receiving daily care by a licensed professional, or someone under the supervision of a licensed professional, with at least monthly contact with the professional.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly compensation based on the loss of use of the upper extremities, including the hands, are not met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.350, 4.63 (2011).

2.  The criteria for entitlement to special monthly compensation at the "r-2" level have been met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SMC Based upon Loss of Use of Upper Extremities

At the outset, the Board notes that service connection is currently in effect for right upper extremity paralysis due to spinocerebellar degeneration, rated as 70 percent disabling, and left upper extremity paralysis due to spinocerebellar degeneration, rated as 60 percent disabling.  

The Board notes that the Veteran has indicated that it is his belief that he meets the criteria for SMC based upon the loss of use of his upper extremities, namely loss of use of his hands, under 38 U.S.C. A. § 1114(m). 

Ratings under 38 U.S.C.A. § 1114(m) are as follows: 

(1) The special monthly compensation provided by 38 U.S.C. 1114(m) is payable for any of the following conditions: 

(i) Anatomical loss or loss of use of both hands;

(ii) Anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place; 

(iii) Anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place with anatomical loss or loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place; 

(iv) Blindness in both eyes having only light perception; 

(v) Blindness in both eyes leaving the veteran so helpless as to be in need of regular aid and attendance. 

(2) Natural elbow or knee action.  In determining whether there is natural elbow or knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so. If there is no movement in the joint, as in ankylosis or complete paralysis, use of prosthesis is not to be expected, and the determination will be as though there were one in place.

Important for this case, "loss of use of a hand", for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (2011).  The determination will be made on the basis of the actual remaining function of the hand, whether the acts of grasping, manipulation, etc. could be accomplished equally well by an amputation stump with prosthesis.  Id.

In regard to awards of special monthly compensation for loss of use, the Board notes that "[t]he relevant inquiry concerning an SMC award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998).

In conjunction with his claim, the Veteran was afforded a VA examination in May 2008.  At the time of the examination, the Veteran was noted to be able to feed himself.  He also reported being able to drive short distances to the coffee shop.  

Physical examination performed at that time revealed normal tone in the upper extremities.  Strength in the right biceps and triceps was 5-, in the right shoulder abductors it was 4+, and in the right wrist extensors it was 3+.  Otherwise, the Veteran had 5/5 strength in the upper extremities.  There was discoordination noted with both hands during fine motor movements.  

The Veteran was afforded an additional VA examination in January 2009.  The Veteran indicated that he had stopped driving but felt that it was still safe to drive with hand controls, providing factual evidence against his own claim in that it indicates some function in his hands.  His spouse indicated that that she had some concerns about his control and reflexes and his ability to continue driving safely with hand controls.  His wife now cut his meat for him.  The Veteran was noted to be dropping his glass lately, even with a cup he still had trouble holding onto the handle.  The Veteran had bilateral hand numbness and tingling.  It did not feel right when water flowed over his hands.  He noted that it felt like he had gloves on.  

The Veteran's wife indicated that she was concerned because she felt that the Veteran needed 24 hour help because of increased risk of falls, his inability to access the toilet independently or with her assistance, his inability to prepare any food for himself, and his inability to be independent with his nebulizers if he had trouble breathing (due to decreased finger dexterity).  

Physical examination revealed strength in the bilateral first dorsal interossei was 4+, while strength in the shoulder abductors was 5-.  Strength in the right triceps was 5- while strength in the right wrist extensors was 4+.  All other upper extremity findings were 5/5.  Sensory examination revealed decreased vibratory sensation at the hands and elbows, bilaterally.  Sensation was normal to pinprick above the lower forearm on the left and above the upper forearm on the right.  On cerebellar examination, rapid alternating movements of the hands were clearly slow and clumsy, right greater than left.  Finger to nose was positive for moderate to severe ataxia, bilaterally.  The examiner rendered diagnoses of spinal cerebellar degeneration with bilateral lower extremity weakness greater than bilateral upper extremity weakness, which resulted in an inability to ambulate and impaired activities of daily living; peripheral polyneuropathy; and bilateral upper extremity ataxia.  

The examiner stated that she could not give an opinion regarding "loss of use" as the VA criteria for "loss of use" were not available to her.  

In his October 2009 substantive appeal, the Veteran indicated that his coordination had worsened.  He requested that he be afforded a hearing before a Veterans Law Judge in Washington, DC.  The Veteran was scheduled for the requested hearing in February 2012 and did not appear for the hearing.  

In this regard, it is important for the Veteran to understand that his statement that his "coordination had worsened" actually provides highly probative factual evidence against his own claim, clearly indicating some limited coordination (that had become worse) so it cannot be said that the Veteran would do as well with amputations. 

While the Board notes that the Veteran has severe disabilities related to his upper extremities, as evidenced by the assigned 60 and 70 percent disability evaluations for the left and right upper extremities, he has not been shown to have loss of use of use of the upper extremities, to include the hands, as is required for SMC under 1114(m).

The findings at the time of both VA examinations demonstrate that the Veteran was found to have no less than 3+ strength in his upper extremities, with 5/5 strength being reported on most occasions.  He was also noted to be able to drive using hand controls at the time of his May 2008 VA examination.  While the Veteran was noted to have stopped driving at the time of his January 2009 VA examination, it was for reasons other than his hands.  The Veteran indicated at that time that it was his belief that he could still use his hand controls to drive.  While the January 2009 VA examiner noted on physical examination that the Veteran's rapid hand movements were clearly slow and clumsy, there was still evidence of movement and use.  Moreover, while the Veteran stated that his coordination had become worse on his October 2009 substantive appeal, this is affirmation that he is still able to use his hands in some highly limited capacity.  

In sum, the overall objective evidence does not demonstrate that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  Therefore, entitlement to SMC under 1114(m) resulting from loss of use of the upper extremities is not warranted.  The Veteran's own statements support this finding.   

Higher Level of SMC Based Upon Aid and Attendance

The "o" rate of SMC is awarded when a veteran, as the result of service-connected disabilities, has suffered disability under conditions which would entitle him to two or more of the rates provided in one or more subsections (l) through (n), no condition being considered twice in the determination.  38 C.F.R. § 3.350(e).  Essentially, in order to obtain compensation under § 1114(o) through combinations of rates, those rate determinations must be based upon separate and distinct disabilities. 

The maximum rate "o" is established where the record shows as loss or loss of use of two extremities and helplessness.  38 C.F.R. § 3.350(e)(4).  Helplessness must be considered as resulting from pathology other than that of the extremities.  If the loss or loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities, or blindness, be taken as entitling to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as anatomical loss, or loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3). 

Also, paralysis of both lower extremities together with loss of anal and bladder sphincter control will entitle to the maximum rate under 38 U.S.C.A. § 1114(o) through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  See 38 C.F.R. § 3.350(e)(2).  Determination of combinations must be based upon separate and distinct disabilities; see 38 C.F.R. § 3.350(e)(3).

The Board notes that the Veteran is currently in receipt of SMC due to his loss of use of both feet.  

At the time of his May 2008 VA examination, the Veteran reported needing help from his wife to transfer to the toilet for bowel movements.  He otherwise used the urinal.  He still had some had some episodes of incontinence and used up to 2 or 3 pads per day.  

At the time of his January 2009 VA examination, the Veteran and his family were noted to be struggling with his functioning at home because the wife could no longer transfer him to the toilet.  If he did not get to the toilet quickly enough he was incontinent of bowel.  His wife stated that this occurred two times per week.  He also dribbled a lot of urine at night or after he went to the bathroom, and sometimes had to change his clothes.  He had quit wearing pads as a result of this.  The examiner rendered a diagnosis of bowel and bladder incontinence.  

Based upon the above, the Board finds that the Veteran has loss of use of both legs and loss of anal and bladder sphincter control and is entitled to SMC under 1114(o).  

Under the applicable criteria, a veteran is entitled to the next higher level of aid and attendance at the "r-1" rate, where he or she is receiving the maximum rate under 38 U.S.C.A. § 1114(o) or (p); or at the intermediate rate between 38 U.S.C.A. § 1114(n) and (o) and at a rate authorized under (k); and he or she is in need of regular is in need of aid and attendance, pursuant to 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1114(r)(1) and 38 C.F.R. § 3.350(h).  Entitlement to the highest level of aid and attendance at the "r-2" rate, in addition to such need for regular aid and attendance, is awarded for the need of a higher level of care as provided by the criteria under 38 C.F.R. § 3.352(b).

In the present case, the Board notes that at the time of the Veteran's May 2008 VA examination, it was reported that the Veteran was being followed by the Denver VA Medical Center.  It was further indicated that beginning in February 2008, the Veteran was being helped by a certified nursing assistant from the Visiting Nursing Agency for 1.5 hours in the morning and .5 hours in the evening.  The nursing assistant helped the Veteran get out of bed, showered him, and dressed him.  

At the time of his January 2009 VA examination, it was reported that the Veteran was being followed by the Spinal Cord Injury Clinic and Home Health through the Denver Medical VA Center.  The examiner observed that the most recent note from the VA nurse practitioner indicated that the Veteran was using a home health aide 7 days per week, twice daily as before, and was using a Hoyer lift to transfer.  

The Board finds that based upon the above, the Veteran meets the criteria for SMC under the r-2 rate as he is receiving daily care by a licensed professional or someone under the supervision of a licensed professional with at least monthly contact with the professional.

ORDER

Special monthly compensation based on the loss of use of the upper extremities, including the hands, is denied. 

The criteria for entitlement to SMC at the "r-2" level is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


